Mr. Justice NELSON.
This suit was brought by the plaintiff in error against the defendants for the infringement of a *435patent for an improvement in the running gear of carriages. The verdict and judgment were for the defendants.
The only question presented in the bill of exceptions is, whether or not the plaintiff was a competent witness to give testimony in his own behalf. According to the law of Ohio, parties are competent witnesses. The ease falls within the opinion of the court just delivered in the case of Vance vs. Campbell and others. It is objected that the bill of exceptions does not state that the witness was material, and hence there-could be no error in his exclusion. The bill of exceptions is brief, presenting only this single question, and stating no more of the case than is necessary to present it, which practice the court commends.
The bill states that on the trial the plaintiff, to sustain the issue on his part, offered himself as a witness, and his counsel claimed he was competent, &c. Though it would have been more in conformity with the usual practice to have stated that the witness was matei’ial to sustain the issue, we think that enough is stated to imply the materiality, and that this objection cannot be maintained.
Judgment reversed — venire de novo.